he significant index no p - department of the treasury internal_revenue_service - washington d c jan tip rad uk tax exempt and gove rnment entities sn re union - industry this letter constitutes notice that your request for an extension of the amortization period for unfunded liabilities described in sec_412 of the internal_revenue_code code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa for the above-named plan for the plan_year ending april has been denied sec_412 of the code and sec_304 of erisa authorize the extension of the period of time required to amortize any unfunded_liability described in sec_412 of the code and sec_302 of erisa of a plan for a period of time not in excess of years if the secretary determines that such extension would carry out the purposes of erisa and would provide adequate protection for participants under the plan and their beneficiaries and if the secretary determines that the failure to permit such extension would result in a a substantial risk to the voluntary continuation of the plan or b a substantial curtailment of pension benefit levels or employee compensation and be adverse to the interests of plan participants in the aggregate sec_101 of reorganization plan no of 1979_1_cb_480 transferred the authority for issuing rulings under sec_304 of erisa from the secretary of labor to the secretary_of_the_treasury the plan is a multiemployer defined_benefit_plan jointly sponsored by the union and employers in the industry as of date the plan was projected to have a minimum_funding deficiency by date however the results of the date actuarial valuation for the plan show that if the plan avails itself of the 5-year extension for the amortization of charge bases under the pension_protection_act of ppa and if the credit bases are combined no funding deficiency is projected accordingly the extension would not carry out any purpose of erisa therefore the extension of the amortization period for unfunded liabilities has been denied this ruling is directed only to the taxpayer that requested it sec_64 k of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in ran to the manager ep compliance unit in - _ and to your authorized representative pursuant to a power of attomey on file in this office if you require further assistance in this matter please contact sincerely yours james e holland jr manager employee_plans technical
